Citation Nr: 1115500	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right wrist disorder, including as secondary to a service-connected left wrist disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 1992; he also later served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from August 1992 and July 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama and Baltimore, Maryland.  The Veteran relocated from Alabama, so jurisdiction over his claims was transferred to the RO in Baltimore.

In November 2007, as support for his claims (at the time there were several at issue), the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned judge.  This type of hearing is also commonly referred to as a Central Office hearing.

In a subsequent January 2008 decision, the Board denied claims for service connection for bilateral (right and left) ankle and low back disorders.  But the Board granted a higher 10 percent rating for a left wrist disability and remanded the remaining claims for service connection for low back and right wrist disorders, including as secondary to the left wrist disability, for further development and consideration.

In a February 2008 decision issued on remand, the RO implemented the Board's grant of the higher 10 percent rating for the left wrist disability.  And in a more recent July 2010 decision the RO also granted service connection for the low back disorder and rated it as 20-percent disabling.  The Veteran has not appealed that rating or the effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (he must separately appeal these "downstream" issues).  So the sole remaining claim concerns whether he also is entitled to service connection for a right wrist disorder, including as secondary to his already service-connected left wrist disability. 

The Board sees that additional evidence was submitted into the record in November 2010, without prior RO consideration or the Veteran waiving this right.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  Ordinarily, this would required the Board to remand the case to have the RO initially consider this additional evidence and address it in a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, this additional evidence is not pertinent to the claim at issue concerning the right wrist disorder, so has no bearing or impact on this claim.  Consequently, there is no possibility of prejudicing the Veteran by proceeding immediately with the adjudication of this claim without first having the RO consider this additional evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In any event, and regrettably, the Board must again remand this remaining claim for service connection for a right wrist disorder, including as secondary to the 
service-connected left wrist disability, for still additional development and consideration.  So this claim is being remanded, regardless.  The remand of this claim to the RO again will be via the Appeals Management Center (AMC) in Washington, DC.

There is one last preliminary point worth mentioning.  As indicated when previously remanding this right-wrist-disorder claim in January 2008, during his November 2007 hearing at the Board the Veteran also alleged his entitlement to service connection for gastroesophageal reflux disease (GERD).  There is still no indication in the record, however, that this other claim has been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not currently have jurisdiction over this other claim, and it resultantly is again referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



REMAND

When previously remanding this claim concerning the right wrist disorder in January 2008, the Board pointed out that, while service connection had been established for residuals of a left wrist injury the Veteran had sustained during his active military service in a December 1988 bicycling accident, his service treatment records (STRs) did not show additional injury to his right wrist and were entirely unremarkable for any findings concerning a right wrist disorder.  Instead, the first post-service evidence of a right wrist disorder was in 1999, so several years later and after his active military service had ended.  More recently, in 2004, VA X-rays had revealed a fusion or coalition between the right lunate and triquetrum in his right wrist, and nerve conduction studies (NCS) had revealed carpal tunnel syndrome (CTS).

The Veteran had testified during his November 2007 hearing at the Board that a VA physician had told him there was a cause-and-effect relationship or correlation between the service-connected left wrist disability and the right wrist disorder from having to overuse the right wrist to try and compensate for the impairment in the left wrist stemming from the injury to this other wrist during service.  Thus, the primary basis of the claim is not that the right wrist disorder was directly or even presumptively incurred in service, rather, that it is proximately due to, the result of, or aggravated by the already service-connected left wrist disability.  That is to say, the claim is principally predicated instead on the notion that secondary service connection is warranted.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But all potential theories of entitlement - direct, presumptive and secondary - must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

So, recognizing the holdings in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board concluded a VA medical examination and opinion were needed to determine the nature and etiology of any current right wrist disorder since there was some lay evidence suggesting a connection between the Veteran's right wrist disorder and his already service-connected left wrist disability.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.).  See, too, 38 C.F.R. § 3.159(c)(4).

Therefore, in that January 2008 remand, the Board requested medical comment on this determinative issue of causation.  And to this end, the Board specifically requested that the examiner discuss the rationale of the opinion, whether favorable or unfavorable, and if unable to provide this opinion that he expressly indicate why a response was not possible or feasible.  The Veteran is entitled, as a matter of law, to compliance with those prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance).

Following and as a result of that remand, in December 2008 and in March 2009 VA compensation examinations were performed for this requested medical nexus opinion concerning the etiology of the Veteran's right wrist disorder - including especially concerning any potential relationship with his already service-connected left wrist disability.  The same examiner for both examinations determined it was less likely than not the right wrist disorder was related to, the result of, or permanently aggravated by the already service-connected left wrist disability.  This opinion was in reference to what this VA examiner described as a chronic right wrist sprain and coalition of the right lunate and right triquetrum, with resultant severe pain and marked limitation of motion of this wrist, which this examiner also clarified was unrelated to the CTS.

This examiner, however, then indicated the Veteran's right wrist disorder was instead directly related to his military service, concluding this current right wrist condition and the service-connected left wrist disability both had started while the Veteran was in the service and around the same time.  Notably, though, this examiner did not, as requested, provide or discuss the underlying rationale of this opinion, which is where most of the probative value of a medical nexus opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, which contributes probative value to a medical nexus opinion).

So this examiner determined the right wrist disorder is not secondary to the already service-connected left wrist disability, but instead was directly incurred in service.  But, as already explained, the Veteran's STRs do not document any injury to his right wrist (just to his left wrist), either when hurt in the bicycling accident in December 1988 or, for that matter, at any other time during service either.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Here, the exact opposite seemingly occurred as this VA examiner determined there was right wrist disability in service, so not just involving the left wrist, even though the Veteran's STRs do not make any such mention of addition disability or injury referable to this other wrist.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements to the contrary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


So while it is true under Buchanan that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, and a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent (see Washington v. Nicholson, 19 Vet. App. 363 (2005)), the fact that there is no documentation of disability or injury to his right wrist in service is still deserving of consideration and evidence factoring into the overall probative value of his lay testimony concerning this.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And the probative value of evidence is determined not just by its competency, but also its credibility in relation to other evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Court has cautioned VA against seeking additional medical opinions where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But in another decision since issued, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009), the Court distinguished this holding in Mariano and defined its parameters, indicating instead that, even if a record contains favorable medical evidence, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is insufficient to allow the Board to make a fully informed decision.  The additional development must be undertaken in a "an impartial, unbiased, and neutral manner."


Here, there is looming uncertainty concerning whether the Veteran injured his right wrist in service (as he did his left wrist) or had any disability affecting his right wrist during his service, so the Board is requesting additional medical comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Accordingly, this claim is again REMANDED for the following additional development and consideration:


1.  If possible, have the VA physician that examined the Veteran and commented on this case in December 2008 and March 2009 submit an addendum statement discussing the medical rationale for his opinion that the Veteran's right wrist disorder is directly related to his military service and not secondarily related by way of his already service-connected left wrist disability.

If, for whatever reason, it is not possible to have this same VA physician comment further, then have someone else equally qualified provide this necessary comment.  In this eventuality, it may be necessary to have the Veteran undergo another VA compensation examination, but this is left to the designee's discretion.

The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

2.  Then readjudicate this claim for service connection for a right wrist disorder, including as secondary to the service-connected left wrist disability, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning this claim to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



